CALHOUN, Judge.
The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary for two years.
There appears in the record two purported statement of facts; one, the testimony on the main trial of the case, and the other purporting to be the testimony taken on the motion for new trial. From the record it appears that the motion for new trial was overruled on the 29th day of July, 1931, and notice of appeal was given on the same date. Both of the statement of facts were filed in the trial court on the 5th day of November, 1931, which was more than 90 days after the notice of appeal was given. This was too late. Neither of said statement of facts will be considered. Article 760, Code of Criminal Procedure; Simmons v. State, 116"Texas Crim. Rep., 68, 28 S. W. (2d) 1084.
Several requested charges, which were refused, are brought forward in the transcript. No exceptions were reserved to the refusal of the trial court to submit said charges and without which this court cannot review them. Joaquin Cadena v. State, 109 Texas Crim. Rep., 589, 6 S. W. (2d) 768; Linder v. State, 94 Texas Crim. Rep., 316, 250 S. W., 703. The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been exam.ned by the Judges of the Court of Criminal Appeals and approved by the Court.